DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  “communication a the fluid supply” appears to be a typographical error and should be “communication with a fluid supply”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “visually distinctive feature” in claims 8 and 10-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for machine learning providing some control of the rotational position of the spray element based on visually distinctive features of a spray element (see [0097] of the specification), does not reasonably provide enablement for other situations apart from those where that where an imaging device captures data regarding said distinctive features.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Without further details as to how the model provides control for other situations apart from those regarding a distinctive feature, one of ordinary skill in the art would not be reasonably apprised as to how the model can perform such functions. For example, if the imaging device captures images of the dishes, including cleaned and dirty regions, and relates such information of the spray pattern to a position of the spray element then how would the model differentiate between a patterned dish and a foreign substance needing removal (e.g. a leaf print or a spinach leaf)? The specification only appears to make three mentions regarding machine learning, in paragraphs [0007] and [0097] and the direction provided within these .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 & 23-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, applicant uses the phrase “calibration operation”, however one of ordinary skill in the art is not reasonably appraised as to the metes and bounds of a “calibration operation”. For examination purposes a calibration operation is understood as described by the specification in [0013] or anyone of the sequence of operations shown in Figs.15-17.
The term "generally" in claim 11 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, does the surface even need to cylindrical, would a conical surface be considered generally cylindrical? How close to cylindrical is considered “generally” cylindrical? For examination purposes the claim limitation will be interpreted as substantially cylindrical (as seen in Figs.6-12)
The remaining claims are rejected as being dependent on a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-10, 12, & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balinski et al. (US20190290094A1) in view of Dreossi et al. (US20160296097A1).
Regarding claim 1, Balinski discloses a dishwasher (Fig.1) comprising: a wash tub (Fig.1 ref 14); a tubular spray element (Fig.3 ref 132, also see Fig.1 ref 32) disposed in the tub and being rotatable about a longitudinal axis thereof [0025], the tubular spray element including one or more apertures (Fig.3 ref 138, also [0028]) extending through an exterior surface thereof, and the tubular spray element in fluid communication with fluid supply (see Figs.1 & 3 refs 96/98/42) to direct fluid from the fluid supply into the wash tub through the one or more apertures [0027]; a tubular spray element drive coupled to the tubular spray element and configured to rotate the tubular spray element between a plurality of rotational positions about the longitudinal axis [0026-0027]. Balinski does not disclose an imaging device or a controller that controls the tubular spray element based on the imaging device. However controlling a spray arm based on imaging devices are known in the art as evidenced by Dreossi.
Dreossi discloses a dishwasher with the ability to create and select wash zones (Fig.1, abstract). The dishwasher utilizes a spray arm (Fig.2a refs 8 & 20) and image recognition sensor (Fig.2a ref 26), which recognizes an image of the spray arm thereby reading on an imaging device. The sensor interfaces with a control unit (Fig.2a ref 25) in order to move the spray arm to the desired wash zone [0043-0044] for selective washing. The advantage of selective washing allows for reduced energy and water consumption [0004].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify dishwasher of Balinski to utilize the concept of selective wash zones, as disclosed by Dreossi, including the image recognition sensor and control unit, in order to allow the tubular sprayer to rotate the corresponding amount in order to allow selective washing of desired areas. Such a modification would provide effective wash zones based on a rotation 
Regarding claim 2, Modified Balinski teaches the dishwasher of claim 1, wherein the controller would allow for rotation of the tubular sprayer to a position such that the nozzles are in a silverware basket rotational position (Balinski Fig.4 area of ref 128, see also [0029]).
Regarding claim 3, Modified Balinski teaches the dishwasher of claim 1, wherein the imaging device is disposed at a fixed location in the dishwasher (Dreossi [0048]).
Regarding claim 8, Modified Balinski teaches the dishwasher of claim 1, wherein the controller is configured to determine a current rotational position of the tubular spray element based on at least a distinctive feature associated with the spray element, wherein the spray element itself is considered a visually distinctive feature. Further the presence of the image recognition sensor, which determines the position of the spray element (Dreossi [0048]) would provide one of ordinary skill in the art with the understanding that the spray element, as well as any element captured within the area of the dishwasher where the sensor recognizes the spray element would also be considered a distinctive element.
Regarding claim 9, Modified Balinski teaches the dishwasher of claim 8, wherein since the image recognition sensor senses the position of the arm continuously (Dreossi [0048]) and since the nozzles are part of the spray arm, they would also be considered a visually distinctive element that aids the controller in control of said spray element.
Regarding claim 10, Modified Balinski teaches the dishwasher of claim 8, wherein the image recognition of spray arm provides some indicia as to a range rotational positions of the spray element in order to provide selection of various wash zones.

Regarding claim 22, Modified Balinski teaches the dishwasher of claim 1, wherein the controller moves the tubular spray element utilizing the drive element (Balinski [0026]) such that the nozzles are directed at the desired wash zone (see Dreossi Figs.2a-2b, in conjunction with Balinski Fig.4 and [0029]). Further since the position of the spray element is continuously detected (Dreossi [0048]), there exists a sensed first rotation position as the drive element rotates the spray element from a starting wash zone to a desired wash zone. Such movement would take a predetermined amount of time and correspond to a desired rotational displacement after a first sensed position.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balinski et al. (US20190290094A1) and Dreossi et al. (US20160296097A1) as applied to claim 1 above, and further in view of Bosen et al. (US20170202426A1).
Regarding claims 4-6, Modified Balinski teaches the dishwasher of claim 1 but does not teach the imaging device being located on a moveable component or the spray element. However placing an imaging device on a moveable component, such as a wash arm, is known in the art as evidenced by Bosen.

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the tubular spray element of Modified Balinski to utilize the camera of Bosen in addition to the image recognition sensor of Dreossi, in order to allow for a detection of soiling amount and optimization of a wash program accordingly (Bosen [0038]). Since Dreossi also discloses a desire to wash heavily soiled items more intensely (Dreossi [0013]) but requires a user to select such regions, is wholly expected that the teachings of Bosen are capable of use in tandem with the teachings of Dreossi in order to provide an automatic detection of the areas in which items with a greater amount of soiling are located. Thus, the modification would provide an imaging device on the rotatable spray element while also providing two imaging devices with different viewpoints that are utilized to control a movement of the spray element. Further, it is in the purview of one of ordinary skill in the art to provide known optical detection means in place of, or in addition to, another known optical detection means.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balinski et al. (US20190290094A1) and Dreossi et al. (US20160296097A1) as applied to claim 1 above, and further in view of Lee et al. (US20190380559A1) and evidentiary reference Park (US20210068612A1).

Lee discloses a dishwasher (abstract, Fig.7 ref 700) that utilizes an AI device (Fig.4) with a memory module (Fig.4 ref 25) that contains a deep learning model (Fig.4 ref 26), a subset of machine learning. More specifically, the deep learning model is utilized by the dishwasher controller (Fig.7 ref 710) in order to capture and analyze images (Fig.7 refs 730-733, also [0172-0177]). Utilizing machine learning allows for a system/controller to learn, predict, and improve its performance (see evidentiary reference Park [0133]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the dishwasher of Modified Balinski to utilize machine learning to provide at least some input into control of the tubular spray element in order to improve performance (Park [0133]) of the dishwasher as a whole.

Claims 8-12 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balinski et al. (US20190290094A1) and Dreossi et al. (US20160296097A1) as applied to claim 1 above, and further in view of Ashrafzadeh et al. (US20120138092A1). The following rejection is provided assuming arguendo that the visually distinctive features are located on the spray element via the term “associated”.
Regarding claims 8-11, & 14, Modified Balinski teaches the dishwasher of claim 1, but does not teach the controller determining a rotational position via the use of distinctive features captured by the imaging device. However utilizing markings in order for a camera to determine 
Ashrafzadeh discloses a dishwasher (Fig.1) having an imaging device (Fig.3 ref 102) that images a rack and the amount of dishes therein (see Figs.8-8A). The rack being a moving element within the capture zone of the imaging device, further the rack contains a position indicator (Fig.3 ref 106) with textual markings (Fig.3 ref 108) that allows for the determination of the rack position by a controller, when the image is captured [0044, 0071, 0075]. Ashrafzadeh and Balinski are analogous in the art of dishwashers.
In light of the teachings of Ashrafzadeh, it would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the tubular element of Modified Balinski to include the textual markings in order to allow the controller to effectively determine the position of the spray element when its image is captured (Ashrafzadeh [0044, 0071, 0075]). It is understood that although Ashrafzadeh discloses the markings in a relatively horizontal direction, such direction is a consequence of the desired movement of the moveable element. In the case of the modification, since the tubular spray element does not move horizontally, but rather rotates, the markings would be applied in a circumferential orientation to allow for determination of the rotational movement. Further, the introduction of such markings would further assist in discretely defining further wash zones by the indication of such markings to be identified by the imaging device. By utilizing the markings on the tubular element in a circumferential fashion, the modification would be able to provide more selective wash zones via the rotation of the low profile spray elements, which is also a desired purpose of the modification (Dreossi [0044]). Thus it is reasonably understood that the modification would provide the markings on the spray element in a circumferential fashion on any location of the spray element 
Regarding claim 12, Modified Balinski teaches the dishwasher of claim 8, wherein a reflective member is understood to be any element that reflects any amount of light. Thus, any object that contains electrons would, in essence, have at least some amount of reflectiveness. Since it is not reasonable for one of ordinary skill in the art to expect a physical object to be a blackbody or have a refractive index of zero when it is capable of appearing within an image and a recognition sensor is capable of making a differentiation based on said image. Thus, it is understood that the sprayer is reflective. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balinski et al. (US20190290094A1) and Dreossi et al. (US20160296097A1) as applied to claim 8 above, and further in view of Alemany et al. (US20200138261A1).
Regarding claim 13, Modified Balinski teaches the dishwasher of claim 8 but does not teach the distinctive feature generating light. However the use of illuminating devices in order to assist in image capture is known in the art as evidenced by Alemany.
Alemany discloses a dishwasher (Fig.1) that utilizes a light source (ref 130) that generates light in order to illuminate a washing compartment [0066-067] in order to allow a high quality optical sensor signal of a wash arm [0066]. Alemany and Balinski are analogous in the art of dishwashers. 
. 

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balinski et al. (US20190290094A1) and Dreossi et al. (US20160296097A1) as applied to claim 1 above, and further in view of Orla et al. (US20180304293A1).
Regarding claims 15-19, Modified Balinski teaches the dishwasher of claim 1, but does not teach the imaging device capturing an image of spray pattern of the spray element and using said image information to determine the position of the spray element. However utilizing camera images to determine spray patterns and other corresponding parameters in fluid dispensing devices is known, as evidenced by Orla.
Orla discloses a method and system for controlling a fluid pattern of a dispensed fluid (abstract) utilizing nozzles, cameras, and light sources (Figs.1-4) to capture images of a spray pattern in order to: determine a rotational orientation of the nozzles [0010-0011, 0015, 0026, 0043-0044]; determine and control a width of a spray pattern based on the imaging device [0010, 0015, 0042-0044, 0058, 0060-0061]; determine and control a pressure of the spray pattern of the nozzle based on the image [0061-0062]; determine and control a volume (in turn controlling a flow rate) of fluid dispensed based on the imaging [0011, 0026, 0055, 0062]. The system of Orla 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify dishwasher of Modified Balinski to utilize the concept of capturing and image of the spray pattern as well, in order to determine and control parameters of the spraying system. Such a modification would provide improved fluid dispensing by providing full spray coverage of an item via the nozzle spray (Orla [0004]). Further, since there will always be some distance between a wash zone and a target (e.g. the case where a target is in a different wash zone from a starting wash zone) the controller would be configured to move based the relationship between the target and utilize the spray pattern in order to provide full spray coverage of the item.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balinski et al. (US20190290094A1), Dreossi et al. (US20160296097A1), and Orla et al. (US20180304293A1) as applied to claim 19 above, and further in view of Poojary et al. (US20150201823A1).
Regarding claim 20, Modified Balinski teaches the dishwasher of claim 19, the spray is meant to provide coverage (see Orla [0004]), and thus there is a reasonable expectation that if the spray was to miss the target, the controller would adjust the position in order to provide said coverage. However, assuming arguendo that such a feature is not reasonably expected the following alternative explanation is provided. It is not explicitly taught to adjust movement of a sprayer upon missing a target, however such a feature would have been obvious in light of the teachings of Poojary.

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the dishwasher of Modified Balinski to provide a full spray coverage of the area being washed to improve cleaning performance of heavily soiled items (Poojary [0071-0072]). By virtue of providing a full coverage, should the jet of liquid attempt to clean two different areas, upon movement of the sprayer to a second area, the sprayer would transition from missing the target to hitting the target.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balinski et al. (US20190290094A1) and Dreossi et al. (US20160296097A1) as applied to claim 1 above, and further in view of Pers et al. (US20170332877A1) and Becker et al. (US20140069462A1).
Regarding claim 21, Modified Balinski teaches the dishwasher of claim 1, wherein the tubular spray element is a first and second tubular spray element (Balinski Fig.3 refs 132), each having their own drive assembly (Balinski [0026]). Modified Balinski does not teach the second spray element spraying fluid towards the first sprayer when the first sprayer is blocked. However, because the first sprayer (Fig.4 ref 132 on left side) and the second sprayer (Fig.4 ref 132 on right side) can rotate in the same direction, it is reasonably expected that the second sprayer can, and would, spray towards the first sprayer during a situation when the sprayers are 
Pers discloses a dishwasher (Fig.1), wherein a controller determines if a spray arm is blocked based on the rotation of the spray arm [0029]. The controller further utilizes the rotation of the spray arm in order to adequately wash delicate and heavily soiled item [0041]. Pers further discloses that it is known that when a spray arm is blocked the cleaning performance of a spray arm is unsatisfactory [0002]. Pers and Balinski are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the controller of Modified Balinski to utilize the method of determining a blockage, as disclosed by Pers, via the continuous sensing of Modified Balinski (Dreossi [0048]) in order to detect a blocked spray arm, as well as improve the functionality of washing delicate and heavily soiled items. Thus, even upon detection of the first sprayer being blocked the second sprayer would still spray towards the first and effectively clean the articles in the washing zone. However, assuming arguendo that the limitation is meant to be interpreted as the second sprayer spraying at the first rather than towards, the following alternative rejection is provided. Modified Balinski, when further modified by Pers, does not teach the second sprayer spraying at the first sprayer when the first sprayer is blocked. However, sprayer at clogged elements is a well-known concept in the art, as evidenced by Becker and one of ordinary skill in the art could easily apply such a concept to a sprayer.
Becker discloses a dishwasher (Fig.1) wherein the dishwasher comprises a feature to effectively unclog a filter via spraying the filter with liquid from the spray arm [0041-0046]. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify modified Balinski in order to provide such a concept applied to the sprayers. Thereby, upon detection of a blocked sprayer, the other of the two sprayers would effectively aim liquid at the clogged sprayer in an attempt to unclog the sprayer (Becker [0041-0046]) when either sprayer is determined to be clogged.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balinski et al. (US20190290094A1) and Dreossi et al. (US20160296097A1) as applied to claim 22 above, and further in view of Wahlberg et al. (US20190290095A1).
Regarding claims 23-24, Modified Balinski teaches the dishwasher of claim 22, but does not explicitly disclose how a time for rotating the spray element is determined or how to determine a rotational rate of the spray element. However, such features are known in the art as evidenced by Wahlberg.
Wahlberg discloses a dishwasher (Fig.1) wherein a spray arm rotational speed is detected via sensing the position of the arm at two different locations and two different times (abstract). Thereby, the spray arm passes by one sensor and by another sensor (Fig.1 refs 13.1 & 13.2) and the elapsed time between the sensors is determined in order to determine the rotation speed of the arm between the two sensors [0026].  The method of timing and determining the rotational speed of the wash arm allows for the controller to control the intensity of a pump based on the position of the arm (abstract). Wahlberg thereby allows selective washing of either heavily soiled or delicate items [0039-0041]. Wahlberg and Balinski are analogous in the art of dishwashers.
. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balinski et al. (US20190290094A1), Dreossi et al. (US20160296097A1), and Wahlberg et al. (US20190290095A1) as applied to claim 23 above, and further in view of Wolfgang (JP2017144240A).
Regarding claim 25, Modified Balinski teaches the dishwasher of claim 23 but does not teach the spray element reaching a second position via image detection of a spray impinging a target. However, it is known to determine the cleanliness of an item via image detection during cleaning, as evidenced by Wolfgang.
Wolfgang discloses a dishwasher (Fig.1) wherein a camera (Fig.1 ref 32) and a radiation source (Fig.1 ref 31) are utilized during a washing in order for a controller (Fig.1 ref 29) to determine which items required further cleaning (abstract) and only said items are further cleaned (see claim 2). The controller implicitly determines which articles have been impinged/cleaned by liquid sprayed from the arms (Fig.1 refs 21/22) when determining which items require further cleaning. The configuration of Wolfgang allows for reduced consumption of water and energy while providing efficient cleaning (abstract).
.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Shmuel et al. (US20130171023A1) in view of Wolfgang (JP2017144240A).
Regarding claim 26, Ben-Shmuel discloses a dishwasher (Fig.1) comprising: a wash tub (Fig.1 ref 111); rotatable sprayers (Fig.1 refs 104/126, also [0215]) in fluid communication with a fluid supply (Fig.1 ref 106), wherein sprayers have at least one aperture extending through a an exterior surface in order to spray liquid and therefore the fluid is directed towards the apertures; an imaging device [0189]; a controller (Fig.1 ref 120, also [0191]) coupled to the sprayer and imaging device (see [0189] in conjunction with [0191]). Ben-Shmuel does not teach the imaging device sensing a spray pattern and the controller controlling the sprayer based on the spray pattern, however such a feature would have been obvious in light of the teachings of Wolfgang.
Wolfgang discloses a dishwasher (Fig.1) wherein a camera (Fig.1 ref 32) and a radiation source (Fig.1 ref 31) are utilized during a washing in order for a controller (Fig.1 ref 29) to determine which items required further cleaning (abstract) and only said items are further cleaned (see claim 2). Further the controller is a central controller for the dishwasher and 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the dishwasher of Ben-Shmuel to utilize the controller and method disclosed by Wolfgang wherein a determination of the cleanliness of the items is made during a wash step and further washing is provided in order to reduce consumption of water and energy (Wolfgang abstract). Thus, the modification would provide an imaging device that senses a spray pattern and controls a spray arm accordingly.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balinski et al. (US20190290094A1) in view of Pers et al. (US20170332877A1) and Becker et al. (US20140069462A1).
Regarding claim 32, Balinski discloses a dishwasher (Fig.1) comprising: a wash tub (Fig.1 ref 14); first and second moveable sprayers (Balinski Fig.3 refs 132), each having their own drive assembly (Balinski [0026]) and at least one apertures (Fig.3 ref 138, also [0028]) extending through exterior surfaces thereof, and the sprayers are in fluid communication with fluid supply (see Figs.1 & 3 refs 96/98/42) to direct fluid from the fluid supply into the wash tub through the one or more apertures [0027]. Balinski further discloses a controller coupled with various components in order to execute cycles, and one of ordinary skill in the art would 
Pers discloses a dishwasher (Fig.1), wherein a controller coupled to a spray arm determines if a spray arm is blocked based on the rotation of the spray arm [0029]. The controller further utilizes the rotation of the spray arm in order to adequately wash delicate and heavily soiled item [0041]. Pers further discloses that it is known that when a spray arm is blocked the cleaning performance of a spray arm is unsatisfactory [0002]. Pers and Balinski are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the dishwasher of Balinski to utilize the controller and method of determining a blockage, as disclosed by Pers, in order to detect a blocked spray arm, as well as improve the functionality of washing delicate and heavily soiled items. Thus, even upon detection of the first sprayer being blocked the second sprayer would still spray towards the first and effectively clean the articles in the washing zone. However, assuming arguendo that the limitation is meant to be interpreted as the second sprayer spraying at the first rather than 
Becker discloses a dishwasher (Fig.1) wherein the dishwasher comprises a controller to control a spray arm [0041] and a feature to effectively unclog a filter via spraying the filter with liquid from the spray arm [0041-0046]. Thereby disclosing the concept of spraying a clogged/blocked element in order to effectively unclog/unblock said element. Becker and Balinski are analogous in the art of dishwashers. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Modified Balinski in order to provide such a concept applied to the sprayers. Thereby, upon detection of a blocked sprayer, the other of the two sprayers would effectively aim liquid at the clogged sprayer in an attempt to unclog the sprayer (Becker [0041-0046]) when either sprayer is determined to be clogged.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin et al. (US20170135550A1) discloses a dishwasher wherein it is known that in order to effectively remove clogging situations it is desired to directly apply liquid from a sprayer to the clogged element [0188].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711